Case 0:16-cv-62942-WPD Document 322 Entered on FLSD Docket 07/29/2019 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                          FORT LAUDERDALE DIVISION

                   CASE NO. 16-62942-CIV-DIMITROULEAS / SNOW

   KERRY ROTH, on behalf of herself and    )
   all others similarly situated,          )
                                           )
                             Plaintiff,    )
                                           )
   v.                                      )
                                           )
   GEICO GENERAL INSURANCE                 )
   COMPANY; GOVERNMENT                     )
   EMPLOYEES INSURANCE COMPANY;            )
   GEICO INDEMNITY COMPANY;                )
   GEICO CASUALTY COMPANY,                 )
                                           )
                             Defendants.   )
                                           )



              DEFENDANT GEICO GENERAL INSURANCE COMPANY’S
        REPLY IN FURTHER SUPPORT OF ITS MOTION TO QUASH SUBPOENAS
                      AND/OR FOR A PROTECTIVE ORDER
Case 0:16-cv-62942-WPD Document 322 Entered on FLSD Docket 07/29/2019 Page 2 of 8




          Defendant GEICO General Insurance Company (“GEICO”) and its counsel, Eversheds

   Sutherland (US) LLP (“Eversheds Sutherland”), submit the following Reply in further support of

   their Motion to Quash two improper subpoenas pursuant to Federal Rule of Civil Procedure 45

   and/or Motion for Protective Order pursuant to Federal Rule of Civil Procedure 26 (“Motion”). 1

   The Court should quash Plaintiff’s subpoenas because they seek information that is neither relevant

   nor proportional, and because the subpoenas are untimely.

   I.     THE INFORMATION PLAINTIFF SEEKS IS NEITHER RELEVANT NOR
          PROPORTIONAL.

          In her Opposition, Plaintiff fails to cite to the current Federal Rule of Procedure 26(b)(1),

   which requires that, to be discoverable, information must be both relevant and proportional to the

   needs of the case. Plaintiff’s subpoenas do not satisfy either prong and should therefore be

   quashed.

          First, the information Plaintiff seeks from GEICO and Eversheds Sutherland is not relevant

   to the issues before the Court in Plaintiff’s Motion for Attorneys’ Fees. Plaintiff and the Court

   already have the information from GEICO relevant to Plaintiff’s application for fees: GEICO

   submitted Eversheds Sutherland’s billing rates for this matter, as was required in light of GEICO’s

   challenge to Plaintiff’s counsel’s rates. Nothing else Plaintiff seeks through her subpoenas on

   GEICO and Eversheds Sutherland is relevant to the matter of Plaintiff’s application for fees.

          Plaintiff notes in her Opposition that GEICO objected to “approximately 26% of the total

   hours billed by Plaintiff’s counsel.” Pl.’s Opp’n Mot. to Quash (July 22, 2019) at 2, Dkt. No. 320.



   1
     Plaintiff’s Opposition consists of nine paragraphs, one of which serves only to incorporate
   Plaintiff’s Motion to Compel GEICO and Eversheds Sutherland to respond to the same subpoenas
   at issue in the underlying Motion. See Pl.’s Mot. to Compel (July 9, 2019), Dkt. No. 318. GEICO
   similarly incorporates its own Opposition to Plaintiff’s Motion to Compel. See GEICO’s Opp’n
   Mot. to Compel (July 23, 2019), Dkt. No. 321.

                                                   1
Case 0:16-cv-62942-WPD Document 322 Entered on FLSD Docket 07/29/2019 Page 3 of 8




   Plaintiff is correct that GEICO explained in its Opposition that more than one-quarter of Plaintiff’s

   time entries were for tasks that cannot be reimbursed pursuant to the fee-shifting statute, Fla. Stat.

   § 627.428, and under controlling case law.         But Plaintiff conflates GEICO’s objections to

   categories of billing entries with reasonableness of time billed to reimbursable categories. GEICO

   did not object to the reasonableness of hours billed for reimbursable tasks because Plaintiff failed

   to group her entries according to task, as required. It is therefore irrelevant to the Court’s analysis

   how much time Eversheds Sutherland billed for tasks.

          Furthermore, GEICO, in raising its objections, did not argue that Plaintiff’s counsel could

   not charge their client or the class for those entries, but that GEICO could not be ordered to

   reimburse for them. 2 It would not matter if Eversheds Sutherland charged GEICO for those

   categories of work because the question is not whether the amount of time billed is reasonable,

   but whether the work itself is reimbursable. Thus, Plaintiff’s unsupported statement that she

   “anticipates that GEICO’s billing records would not withstand many of the types of objections

   GEICO has raised to Plaintiff’s billing records” (Opp’n at 3) is a non-sequitur, and her argument

   that “GEICO’s billing records would provide additional context for this Court in understanding

   the various aspects of this litigation,” is meaningless. Pl.’s Opp’n at 3-4, Dkt. No. 320.

          In addition, Plaintiff does not explain how information like GEICO’s expert and consultant

   bills has any bearing on the objections GEICO made to Plaintiff’s attorneys’ fees request. Nor

   does Plaintiff assert that there are any exceptional or special circumstances here that would entitle

   her to GEICO’s and Eversheds Sutherland’s billing records. See GEICO’s Mot. to Quash at 7-8,


   2
     These categories include work: (1) prior to the filing of the complaint (except work associated
   with drafting the complaint); (2) relating to unsuccessful motions, including a denied motion for
   sanctions; (3) for inter-office and intra-office communications; (4) calculating the amount of fees
   requested; (5) prosecuting unsuccessful claims; (6) appellate work; and (7) travel time. GEICO’s
   Opp’n to Mot. for Attorneys’ Fees (June 24, 2019) at 12-18, Dkt. No. 308.

                                                     2
Case 0:16-cv-62942-WPD Document 322 Entered on FLSD Docket 07/29/2019 Page 4 of 8




   Dkt. No. 315 (citing Gaines v. Dougherty Cty. Bd. of Educ., 775 F.2d 1565, 1571 n.12 (11th Cir.

   1985)). Instead, Plaintiff cites to Paton v. GEICO Gen. Ins. Co., 190 So. 3d 1047 (Fla. 2016). In

   that case, however, the reasonableness of the time expended was at issue, not whether the

   categories of billing entries were reimbursable, as is at issue here. 3

          Second, Plaintiff’s subpoenas seek information that is not proportional to the needs of the

   case. See Fed. R. Civ. P. 26(b)(1) (listing proportionality factors, including “whether the burden

   or expense of the proposed discovery outweighs its likely benefit”). Instead, Plaintiff’s subpoenas

   amount to a fishing expedition. See, e.g., Subpoenas, Dkt. No. 315-2 (Request Nos. 1 and 2

   (seeking all documents bearing on GEICO’s legal and expert/consultant fees, invoices, costs and

   bills in this case); Request Nos. 3 and 4 (seeking all retention agreements and relationship

   documents between Eversheds Sutherland and GEICO); Definitions Section (stating that the

   subpoenas should be interpreted in the “broadest possible sense”). Plaintiff does not cite to, much

   less satisfy, the current Rule 26(b)(1), and instead relies on In re O’Keeffe, 184 F. Supp. 3d 1362

   (S.D. Fla. 2016), for the proposition that “information is discoverable if it is relevant and not

   otherwise privileged.” Pl.’s Opp’n at 3, Dkt. No. 320. In that case, however, the court applied the

   old Rule 26(b)(1) standard for discovery, which did not include the proportionality standard that

   controls federal court discovery now. O’Keefe, 184 F. Supp. 3d at 1367 n.1 (noting that Rule

   26(b)(1) was amended in December 2015). Moreover, the O’Keeffe court was not dealing with

   the issue of attorneys’ fees or records relating to same.




   3
    Paton was also decided in state court, where Florida Rule of Civil Procedure 1.280 controls the
   scope of discovery, not Federal Rule of Civil Procedure 26(b)(1). In Paton, furthermore, the
   plaintiff sought discovery through timely requests for production, not untimely subpoenas on the
   defendant and its counsel.

                                                      3
Case 0:16-cv-62942-WPD Document 322 Entered on FLSD Docket 07/29/2019 Page 5 of 8




          Applying the current, correct Rule 26(b)(1) to Plaintiff’s subpoenas further supports

   GEICO’s argument that the subpoenas should be quashed. For example, to comply with the

   subpoenas, GEICO and Eversheds Sutherland would need to painstakingly review all of the

   invoices in this matter to redact privileged, confidential, and irrelevant information, such as fees

   that were billed but not paid, or fees that were only tangentially associated with this litigation.

   This would be burdensome to GEICO and its counsel, and with no marginal utility for the Court

   as it evaluates Plaintiff’s Motion for Attorneys’ Fees. See Decl. of Kymberly Kochis in Supp. of

   Def.’s Opp’n to Pl.’s Mot. to Compel (July 23, 2019), Dkt. No. 321-1; see Glatter v. MSC Cruises

   S.A., No. 18-62219-CIV-COHN/SELTZER, 2019 WL 1300896, at *4 (S.D. Fla. Feb. 7, 2019)

   (concluding that the “expense and effort involved in securing the requested documents greatly

   outweighs its (at best) marginal value to the case”); see also Houston Specialty Ins. Co. v. Vaughn,

   No. 8:14-cv-1187-T-17JSS, 2017 WL 5631945, at *2 (M.D. Fla. Nov. 22, 2017) (denying motion

   to compel opposing counsel’s billing records, finding that the discovery sought was “neither

   relevant nor proportional to the needs of the case,” where opposing party challenged

   duplicativeness of entries but not reasonableness of amount of time billed).

          In her Opposition, Plaintiff does not address the burdensome nature of the subpoenas, nor

   does she explain why GEICO and Eversheds Sutherland should disclose information which

   Plaintiff herself is not required to provide in connection with her own fees submission. See

   GEICO’s Mot. at 10, Dkt. No. 315. Finally, Plaintiff does not distinguish, or even mention, this

   Court’s decision in Ruderman v. Washington Nat’l Ins. Co., No. 08-23401-Civ-COHN/SNOW,

   2011 WL 13172946 (S.D. Fla. Feb. 2, 2011), which is directly on point and even more compelling

   in light of the proportionality standard added to Rule 26(b)(1) since Ruderman was decided.




                                                    4
Case 0:16-cv-62942-WPD Document 322 Entered on FLSD Docket 07/29/2019 Page 6 of 8




   Because Plaintiff’s subpoenas seek information that is neither relevant nor proportional to the

   needs of this case, the Court should grant GEICO’s Motion.

   II.    PLAINTIFF’S SUBPOENAS ARE UNTIMELY.

          The Court should grant the Motion to Quash for the additional reason that Plaintiff’s

   subpoenas are untimely. See GEICO’s Mot. at 10-11, Dkt. No. 315; GEICO’s Opp’n at 11-12,

   Dkt. No. 321. The discovery deadline did not sneak up on Plaintiff, nor did the deadline for

   submitting her own application for fees. Indeed, Plaintiff knew this, and that is why she served

   subpoenas instead of discovery requests on GEICO. See Tara Prods., Inc. v. Hollywood Gadgets,

   Inc., No. 09-61436-CIV, 2014 WL 1047411, at *3 (S.D. Fla. Mar. 18, 2014). But her subpoenas

   were late, in violation of S.D. Fla. L.R. 26.1(d), and are thus defective. See In re FG Wilson

   (Eng’g) Ltd., No. 10-20843-MC, 2011 WL 5361073, at *1-2 (S.D. Fla. Nov. 7, 2011). Plaintiff

   alone must face the consequences of her failure to stay on top of deadlines in this matter or seek

   leave from the Court to conduct discovery on fees. See Ruderman, 2011 WL 13172946, at *2.

   The Court should grant the Motion to Quash and/or for a Protective Order.

   III.   CONCLUSION.

          For the reasons stated above and in GEICO’s opening motion, GEICO and Eversheds

   Sutherland respectfully request that the Court grant their Motion to Quash, or in the alternative,

   their Motion for Protective Order, and for any other relief the Court deems appropriate.

   Dated: July 29, 2019.

                                        Respectfully submitted,

                                        s/ Amelia Toy Rudolph
                                        Amelia Toy Rudolph
                                        Florida Bar No. 57015
                                        EVERSHEDS SUTHERLAND (US) LLP

                                        [continued on next page]


                                                   5
Case 0:16-cv-62942-WPD Document 322 Entered on FLSD Docket 07/29/2019 Page 7 of 8




                               999 Peachtree Street, N.E.
                               Suite 2300
                               Atlanta, Georgia 30309-3996
                               Telephone: (404) 853-8000
                               Facsimile: (404) 853-8806
                               Email: amyrudolph@eversheds-sutherland.com

                               Kymberly Kochis (pro hac vice)
                               Alexander P. Fuchs (pro hac vice)
                               EVERSHEDS SUTHERLAND (US) LLP
                               1114 Avenue of Americas, 40th Floor
                               New York, New York 10036
                               Telephone: (212) 389-5082
                               Facsimile: (212) 389-5099
                               kymkochis@eversheds-sutherland.com
                               alexfuchs@eversheds-sutherland.com

                               Attorneys for Defendant
                               GEICO GENERAL INSURANCE COMPANY




                                        6
Case 0:16-cv-62942-WPD Document 322 Entered on FLSD Docket 07/29/2019 Page 8 of 8




                                     CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the foregoing Defendant
   GEICO General Insurance Company’s Reply in Further Support of its Motion to Quash
   Subpoenas and/or For a Protective Order was served via the Court’s CM/ECF system on July
   29, 2019, on all counsel or parties of record on the service list.
                                          s/ Amelia Toy Rudolph
                                          Amelia Toy Rudolph
                                          Florida Bar No. 57015

                                            SERVICE LIST
          Christopher J. Lynch                                Edmund A. Normand
          Christopher J. Lynch, P.A.                          Jacob L. Phillips
          6915 Red Road, Suite 208                            Normand Law PLLC
          Miami, Florida 33143                                P.O. Box 140036
          Telephone: (305) 443-6200                           Orlando, FL 32814
          Facsimile: (305) 443-6204                           Telephone: (407) 603-6031
          clynch@hunterlynchlaw.com                           Facsimile: (509) 267-6468
          lmartinez@hunterlynchlaw.com                        ed@ednormand.com
          Attorneys for Kerry Roth                            jacob@ednormand.com
                                                              Attorneys for Kerry Roth
          Tracy L. Markham
          Southern Atlantic Law Group, PLLC                   Bradley W. Pratt
          2800 N. 5th Street, Suite 302                       Pratt Clay, LLC
          St. Augustine, FL 32084                             4401 Northside Parkway, NW
          Telephone: (904) 794-7005                           Suite 520
          Facsimile: (904) 794-7007                           Atlanta, GA 30327
          tlm@southernatlanticlawgroup.com                    Telephone: (404) 998-5258
          pleadingsonly@southernatlanticlaw.com               Facsimile: (404) 949-8159
          Attorneys for Kerry Roth                            bradley@prattclay.com
                                                              Attorneys for Kerry Roth
          Andrew Lampros
          Christopher B. Hall
          Hall & Lampros, LLP
          400 Galleria Parkway, Suite 1150
          Atlanta, Georgia 30339
          Telephone: (404) 876-8100
          alampros@hallandlampros.com
          chall@hallandlampros.com
          Attorneys for Kerry Roth




                                                     7
